Case 1:21-cv-10246-DJC Document 45 Filed 07/30/21 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

GOLDWATER BANK, N.A.,
Plaintiff,

Vv.

CHRISTINE KULIKOSKI; CATHRYN
KULIKOSKI; CARDINAL FINANCIAL
COMPANY, L.P. FIRST SOURCE TITLE
AGENCY,INC. GREAT LAKES
SETTLEMENT AND CLOSING, INC.
AND THE UPTOWN LAW FIRM, LLC.

Defendants.

 

CIVIL ACTION No. 21-CV-10246-DJC

DEFENDANTS’ LOCAL RULE 16.1 (D)(3) CERTIFICATION

The undersigned hereby certify that they have conferred pursuant to L.R. 16.1(D)(3):

1) with a view to establishing a budget for the costs of conducting the full
course — and various alternative courses — of the litigation; and

2) to consider the resolution of the litigation through the use of alternative
dispute resolution programs such as those outlined in L.R. 16.4.

Dated: July 30, 2021

     
 

  

 

Russell Z. Goldberg /s/
RUSSELL Z. GOLDBERG, Esq.
Falbo, Solari & Goldberg, PC
BBO No. 549953

5 Essex Green Drive

Peabody, MA 01960
978-532-8891
rzgoldberg@fsglaw.com
